Citation Nr: 0329714	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  02-14 892A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision that 
granted service connection and assigned a 30 percent 
evaluation for PTSD, effective May 1, 2001.  The veteran 
filed a notice of disagreement in December 2001.  The RO 
issued a statement of the case in September 2002.  The RO 
received the veteran's substantive appeal in October 2002.  

In May 2003, veteran testified during a hearing at the RO 
before the undersigned Veterans Law Judge; a copy of the 
transcript of that hearing is of record.  During the hearing, 
the veteran submitted lay statements in support of his claim.  

As the claim for a higher initial evaluation involves an 
original claim, the Board has framed the issue as shown on 
the title page.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002).  VA has promulgated 
regulations to implement the provisions of the law.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The VCAA 
and its implementing regulations essentially eliminate the 
concept of the well-grounded claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.102.  They also include, upon the submission of 
a substantially complete application for benefits, an 
enhanced duty on the part of the VA to notify a claimant of 
the information and evidence needed to substantiate a claim, 
as well as the duty to notify the claimant what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of the 
VA with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The VCAA requires the VA to make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate a 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
Such assistance includes making reasonable efforts to obtain 
relevant records that the claimant adequately identifies to 
the VA and authorizes it to obtain.  See 38 U.S.C.A § 
5103A(a),(b).  In claims for disability compensation, such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d).  

The Board's initial review of the claims file discloses that 
additional development of the claim is needed.  

The veteran testified at the hearing that he received 
treatment by G. Hendershot, MSSW, LCSW.  He testified that 
his current PTSD symptoms required prescription medications 
for treatment.  While he provided a signed release to VA to 
obtain the records, current treatment records have not been 
obtained.  Hence, the RO should obtain any outstanding 
treatment records.  

The Board also points out that, in an July 2001 letter 
(specific to the claim for service connection for PTSD on 
appeal), the RO requested that the veteran provide further 
information and/or evidence to support his claim within 60 
days of the date of the letter, consistent with the 
provisions of 38 C.F.R. § 3.159(b)(1), or that it would 
adjudicate the claim on the basis of the evidence already of 
record.  The veteran was further advised that if information 
or evidence was received within one year, and he was entitled 
to benefits, then the payment of those benefits might relate 
back to the date the RO received his claim.  Later, in 
November 2001, the RO adjudicated the veteran's claim.  



However, in a recent decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (Court) invalidated that portion of the regulation 
38 C.F.R. § 3.159(b)(1), that permitted VA to adjudicate a 
claim within 30-days after notifying a veteran of any 
information and medical or lay evidence necessary to 
substantiate a claim.  The Court found that the 30-day period 
to respond to such notice was misleading and potentially 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for response.  
Id.; see also, 38 U.S.C.A. § 5103.  

The Board finds that the 60-day response period and premature 
adjudication in this case is likewise misleading and 
detrimental.  Therefore, since this case is being remanded 
for additional development, the RO must take this opportunity 
to inform the veteran that a full year is allowed to submit 
the additional information and/or evidence requested.

The further notes that the veteran underwent VA contract 
examination in August 2001, but the most recent medical 
report of record is the June 2002 report of a VA physician.  
However, the physician indicated that he was accomplishing a 
"compensation and pension C-file review only" to assess the 
claim for an increase in the service-connected rating; such 
notation suggests that he did not personally examine the 
veteran.  Given that fact, as well as the fact that the fact 
that additional evidence has been, and may be, added to the 
record, the Board finds that the veteran should undergo 
further VA examination.  Hence, after undertaking appropriate 
action to associate with the claims file all outstanding 
pertinent medical evidence (to include the private treatment 
by G. Hendershot), the RO should arrange for the veteran to 
undergo VA psychiatric examination at an appropriate VA 
medical facility.  The veteran is hereby advised that failure 
to report to any such scheduled examination, without good 
cause, may well result in a denial of the claim.  See 38 
C.F.R. § 3.655.  Examples of good cause include, but are not 
limited to, the illness or hospitalization of the claimant 
and death of an immediate family member.  Id.  If the veteran 
fails to report to the scheduled examination, the RO should 
obtain and associate with the claims file copies of any 
notice(s) of the examination sent to the veteran by the 
pertinent VA medical facility.  

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure that the VCAA has fully been 
complied with.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development 
and/or notification action deemed warranted by the VCAA prior 
to adjudicating the claim on appeal.  For the sake of 
efficiency, adjudication of the claim on appeal should 
include consideration of all evidence associated with the 
claims file since the September 2002 SOC (to include evidence 
received during the May 2003 Board hearing).  

As a final point, the Board notes that in September 2002, the 
RO denied the veteran claim for entitlement to a total 
disability evaluation based upon individual unemployability 
(TDIU).  In October 2002, on a VA Form 9 (Appeal to the Board 
of Veterans' Appeals), accepted as a substantive appeal with 
respect to the veteran's claim for a higher initial 
evaluation for PTSD, the veteran noted disagreement with the 
denial of his claim for a TDIU.  The Board construes such as 
a notice of disagreement with the denial of the claim for a 
TDIU.  However, the RO has yet to issue an SOC with respect 
to that claim, the next step in the appellate process.  See 
38 C.F.R. § 19.29; Manlincon v. West, 12 Vet. App. 238, 240-
41 (1999); Holland v Gober, 10 Vet. App. 433, 436 (1997).  
Consequently, this matter must be remanded to the RO for the 
issuance of a Statement of the Case.  Id.  The Board 
emphasizes, however, that to obtain appellate review of any 
issue not currently in appellate status, a perfected appeal 
must be filed.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202.  

Accordingly, these matters are hereby REMANDED for the 
following action:  

1.  The RO must furnish to the veteran 
and his representative a statement of the 
case on the denial of the claim for a 
TDIU, along with a VA Form 9, and afford 
them the appropriate opportunity to 
submit a substantive appeal perfecting an 
appeal on that issue.  The veteran and 
his representative are hereby reminded 
that to obtain appellate review of any 
matter not currently in appellate status, 
a timely appeal must be perfected (as 
regards the claim for a TDIU, within 60 
days of the issuance of the statement of 
the case)

2.  The RO should request that the 
veteran provide specific information, 
and, if needed, authorization to enable 
it to obtain any additional, outstanding 
records of medical treatment and/or 
evaluation for his PTSD.  The RO should 
also invite the veteran to submit any 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain that 
the veteran has a full one-year period 
for response.

3.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified, to 
include all outstanding records from G. 
Hendershot, MSSW, LCSW, by following the 
procedures set forth in 38 C.F.R. § 3.159 
(2003).  All records and/or responses 
received should be associated with the 
claims file.  

4.  After the veteran responds and all 
available records and/or responses from 
each contacted entity are associated with 
the claims file, or a reasonable time 
period for the veteran's response has 
expired, the RO should arrange for the 
veteran to undergo VA -psychiatric 
examination.  The entire claims file must 
be made available to the physician 
designated to examine the veteran and the 
examination report should include 
discussion of the veteran's documented 
medical history and assertions.  All 
indicated tests and studies (to include 
psychological testing, if appropriate) 
should be accomplished, and all clinical 
findings should be reported in detail.  

The examiner should render specific 
findings with respect to the existence 
and extent (or frequency, as appropriate) 
of the following:  memory loss; depressed 
mood; anxiety; panic attacks; sleep 
impairment; impaired judgment, speech, 
impulse control and/or thought processes; 
neglect of personal hygiene and 
appearance; suicidal ideation; delusions 
and/or hallucinations; flattened affect; 
circumstantial, circumlocutory or 
stereotyped speech; panic attacks; and 
impaired abstract thinking.  

The examiner should render a multi-axial 
diagnosis, including assignment of a 
Global Assessment of Functioning (GAF) 
score, and explanation of what the score 
means.  The examiner should also comment 
on the GAF of 36 assigned by a private 
psychologist in May 1999.  If more than 
one psychiatric disorder is diagnosed, 
the examiner should render an opinion as 
to the relationship, if any, between each 
additionally diagnosed psychiatric 
disorder and the veteran's PTSD.  If 
deemed unrelated, the examiner should 
indicate the percentage or portion of the 
GAF score that represents impairment due 
solely to the service-connected PTSD.  
However, if it is not medically possible 
to distinguish the effects of the 
veteran's service-connected PTSD from any 
other diagnosed psychiatric disability, 
the examiner should clearly so state for 
the record, and indicate that his/her 
findings are pertinent to the veteran's 
overall psychiatric impairment.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.  

5.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims file 
any notice(s) of the date and time of the 
examination sent to him by the pertinent 
VA medical facility.  

6.  To help avoid future remand, the RO 
must ensure that the requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

7.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the Veterans Claims Assistance Act of 
2000 has been accomplished.  
Particularly, the RO must ensure that all 
VCAA notice obligations have been 
satisfied in accordance with the recent 
decision in PVA v. Secretary, as well as 
38 U.S.C.A. § 5103 (West 2002), and any 
other applicable legal precedent. 

8.  After completing the requested 
notification and development, and any 
additional notification and/or 
development deemed warranted, the RO 
should readjudicate the claim for a 
higher initial evaluation for service-
connected PTSD in light of all pertinent 
evidence (to specifically include all 
that added to the record since the 
September 2002 statement of the case) and 
legal authority. 

9.  If the benefits sought on appeal 
remain denied, the RO must furnish to the 
veteran and his representative an 
appropriate supplemental statement of the 
case (to include clear reasons and bases 
for the RO's determinations) and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



